Citation Nr: 0203972	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  99-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee sprain.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound, right forearm, fingers, Muscle 
Group VIII.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain.

5.  Entitlement to a compensable evaluation for residuals of 
a fragment wound of the chin.

6. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

(The issues of entitlement to an evaluation in excess of 50 
percent for PTSD, to an evaluation in excess of 10 percent 
for residuals of a right knee sprain, to an evaluation in 
excess of 10 percent for residuals of a gunshot wound, right 
forearm, fingers, Muscle Group VIII, to an evaluation in 
excess of 10 percent for residuals of a right ankle sprain 
and to a TDIU will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  His claim comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 50 percent for 
PTSD, to an evaluation in excess of 10 percent for residuals 
of a right knee sprain, to an evaluation in excess of 10 
percent for residuals of a gunshot wound, right forearm, 
fingers, Muscle Group VIII, to an evaluation in excess of 10 
percent for residuals of a right ankle sprain and to a TDIU 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The Board notes that, in a handwritten statement received at 
the RO in March 1990, the veteran raised a claim of 
entitlement to service connection for a lung disorder 
secondary to Agent Orange exposure.  Subsequently, the RO 
informed the veteran by letter that it was deferring action 
on the veteran's claim until new regulations pertaining to 
Agent Orange exposure were enacted.  Since then, the new 
regulations have gone into effect, but the RO has not 
considered the veteran's claim.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim of entitlement to a compensable 
evaluation for residuals of a fragment wound of the chin and 
has obtained and fully developed all evidence necessary for 
the equitable disposition of that claim. 

2.  The sole residual of the fragment wound of the veteran's 
chin is a two-centimeter scar that is smooth and somewhat 
lighter than surrounding tissue, but causes no limitation of 
function.  

3.  There is no objective evidence of pain, tenderness, 
adherence, ulceration, skin breakdown, elevation, depression, 
underlying tissue loss, inflammation, edema or keloid 
formation associated with the scar.



CONCLUSION OF LAW

The evidence does not satisfy the criteria for entitlement to 
a compensable evaluation for residuals of a fragment wound of 
the chin.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2000); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during a 
videoconferencing hearing held in September 2001, the 
undersigned Board Member indicated that she would hold the 
record open for 30 days so that the veteran could submit 
additional evidence in support of his appeal.  To date, the 
veteran has not submitted any such evidence.  The Board thus 
deems his appeal with respect to the issue of entitlement to 
a compensable evaluation for residuals of a fragment wound of 
the chin ready for review. 

The issue before the Board is whether the veteran is entitled 
to a compensable evaluation for residuals of a fragment wound 
of the chin.  The RO denied the veteran entitlement to this 
benefit in November 1998, and the veteran appealed the 
decision.  While the appeal was pending, legislation was 
passed that enhances VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed or considered the veteran's claim of 
entitlement to a compensable evaluation for residuals of a 
fragment wound of the chin pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  Accordingly, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO informed the veteran of the 
evidence needed to substantiate his claim and provided him an 
opportunity to submit such evidence. See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2001).  In a rating decision dated November 
1998 and a letter notifying the veteran of this decision, the 
RO explained the reasons for which it had denied the 
veteran's claim.  In addition, in a statement of the case 
issued in March 2000, and a supplemental statement of the 
case issued in June 2000, the RO again explained the reasons 
for which it had denied the veteran's claim, notified the 
veteran of all regulations pertinent to his claim, and 
provided him other opportunities to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claim.  The 
veteran took advantage of these opportunities by subsequently 
submitting written statements and by presenting testimony at 
a videoconference hearing held before the undersigned Board 
Member in September 2001. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his appeal, including VA 
inpatient and outpatient treatment records.  During the 
aforementioned videoconferencing hearing, the veteran 
identified other outstanding medical records that needed to 
be obtained in support of his appeal, but he indicated that 
these records pertained to treatment rendered for his other 
disabilities at issue in this appeal.  The veteran has not 
identified, and the Board is not aware of, any other 
outstanding medical records that need to be obtained in 
support of the claim at issue in this decision.  In fact, 
during a VA examination in May 2000, the veteran reported 
that he had not received any treatment for the scar on his 
chin.

In addition to obtaining all pertinent evidence, the RO 
developed the medical record to the extent necessary to 
decide the veteran's claim.  For instance, the RO afforded 
the veteran multiple VA examinations, during which examiners 
discussed the severity of the scar on the veteran's chin.  
During these examinations, the examiners were able to view 
the veteran's scar and evaluate the extent to which it was 
disfiguring despite the fact that the scar was concealed by a 
beard. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, a Remand to comply with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran claims that the evaluation assigned a residual 
scar of his in-service shell fragment wound of the chin 
should be increased to reflect more accurately the severity 
of his scar symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2001).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2001).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2001).  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The RO awarded the veteran service connection for a "scar, 
fragment wound, chin" in 1971.  The RO assigned that 
disability a noncompensable evaluation, effective from 
November 10, 1970, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7800.  This code provides that a noncompensable 
evaluation is assignable for a scar that slightly disfigures 
the head, face or neck.  A 10 percent evaluation is 
assignable for a scar that moderately disfigures the head, 
face or neck.  38 C.F.R. § 4.118, DC 7800 (2001).  A 10 
percent evaluation is also assignable for a scar that is 
superficial, poorly nourished, with repeated ulceration, or 
superficial, tender and painful on objective demonstration.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  
An evaluation in excess of 10 percent may be assigned for a 
severe scar that disfigures the head, face or neck 
(especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles) or a scar resulting from a burn.  
See 38 C.F.R. § 4.118, DCs 7800, 7801 (2001).  Other scars 
are to be rated on limitation of motion of the part affected.  
38 C.F.R. § 4.118, DC 7805 (2001).

The veteran has reported that he has not received treatment 
for residuals of the shell fragment wound of the chin since 
he was discharged from service.  He has, however, undergone 
VA examinations of this disability for compensation purposes.  
During these examinations, no examiner identified any 
residual of the wound other than a scar on the chin.  

During a VA examination in January 1971, the veteran reported 
no symptomatology related to the scar on his chin and the 
examiner noted that the scar was located on the point of the 
veteran's chin and was asymptomatic.  He diagnosed a normal, 
negative chin.  During VA examinations in July 1977 and 
August 1977, the veteran did not mention the scar on his chin 
and one of the examiners diagnosed an old, well-healed scar 
of the chin with no significant complications.

From 1978 to 1997, the veteran underwent multiple VA 
examinations and sought outpatient treatment for multiple 
medical problems.  However, during this time period, he never 
expressed complaints associated with the scar on his chin.

During a VA general medical examination in August 1971, the 
veteran reported that he had no pain or itching associated 
with the scar on his chin.  He indicated that the scar was 
not very noticeable, particularly when covered with a beard, 
and that he had worn a beard for the last 20 years to cover 
the scar.  The examiner noted that the veteran had a two-
centimeter scar on his chin that was smooth.  He also noted 
that the scar was somewhat lighter than surrounding tissue, 
but still blended in very well, and caused no limitation of 
function around the scar.  In addition, he noted that there 
was no pain, tenderness, adherence, ulceration, skin 
breakdown, elevation, depression, underlying tissue loss, 
inflammation, edema or keloid formation associated with the 
scar.  He diagnosed scar on the chin secondary to trauma.

During a VA examination in May 2000, the veteran reported 
that his scar occasionally caused mild pain and some numbness 
and that he wore a beard to conceal the scar.  He also 
reported that the scar did not affect his functional activity 
or interfere with his speech and ability to swallow.  The 
examiner noted that the veteran had a one-centimeter skin-
colored, smooth, linear scar over his right jaw, which was 
concealed by a beard.  He also noted that the scar was very 
well healed and that there was no tenderness, ulceration, 
burn, significant disfigurement, skin breakdown, elevation, 
depression, underlying tissue loss, inflammation, edema or 
keloid formation associated with the scar.  He diagnosed 
scar, fragment wound to chin, not disfiguring, and no 
limitation.  

Based on the findings noted above, the Board concludes that 
the one residual of the fragment wound of the veteran's chin, 
a scar, more nearly approximates the noncompensable 
evaluation currently assigned under DC 7800.  The veteran has 
reported, and the evidence establishes, that this scar causes 
no limitation of function.  While the scar is somewhat 
lighter than surrounding tissue, examiners have indicated 
that this lightness is not disfiguring with or without a 
beard.  As well, they have indicated that there is no pain, 
tenderness, adherence, ulceration, skin breakdown, elevation, 
depression, underlying tissue loss, inflammation, edema or 
keloid formation associated with the scar.  A compensable 
evaluation may thus not be assigned under DC 7800, 7803 or 
7804.  A higher evaluation also may not be assigned under DC 
7801 or 7802 because the veteran's scar does not result from 
a burn.  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for residuals of a fragment wound of the chin.  
The veteran's claim for this benefit must therefore be 
denied.  

In reaching its decision on the veteran's claim, the Board 
considered the potential application of all other provisions 
of 38 C.F.R., Parts 3 and 4, whether or not they were raised 
by the veteran, as well as the entire history of the 
veteran's disabilities.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  The veteran has not asserted, nor does 
the evidence show, that the scar on his chin causes marked 
interference with employment, necessitates frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards so as to 
warrant assignment of an extra-schedular evaluation.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A compensable evaluation for residuals of a fragment wound of 
the chin is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



